Case 19-11432-VFP         Doc 60      Filed 03/26/19 Entered 03/26/19 17:07:49        Desc Main
                                      Document     Page 1 of 2


SCURA, WIGFIELD, HEYER,
STEVENS & CAMMAROTA, LLP
1599 Hamburg Turnpike
Wayne, New Jersey 07470
Tel.: 973-696-8391
dstevens@scura.com
David L. Stevens
Counsel for Debtor

                                            UNITED STATES BANKRUPTCY COURT
 In re:
                                             FOR THE DISTRICT OF NEW JERSEY

 SHAMS QURESHI,                                              Chapter 13
                                           Case No. 19-11432 (RG)
                                           Honorable Rosemary Gambardella
                            Debtor.
                                           NOTICE OF MOTION FOR AN ORDER
                                           FINDING BAYVIEW LOAN SERVICING
                                           IN VIOLATION OF AUTOMATIC STAY
                                           AND FOR SANCTIONS
                                           Hearing Date: April 3, 2019 @ 10 am

TO: All Parties-in-Interest

          The Debtor Shams Qureshi has filed papers with the Court for an Dismissing the Case.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the Court to rule in the Movant’s favor, or if you want the Court to
consider your views on this motion, then on or before the scheduled hearing, you or your attorney
must:

       File with the Court a written request for a hearing (or, if the Court requires a written
response, an answer, explaining your position(s)) at:

          UNITED STATES BANKRUPTCY COURT
          MARTIN LUTHER KING, JR. FEDERAL BUILDING
          50 WALNUT STREET
          NEWARK, NJ 07102
Case 19-11432-VFP           Doc 60   Filed 03/26/19 Entered 03/26/19 17:07:49              Desc Main
                                     Document     Page 2 of 2


        If you mail your response to the Court for filing, you must mail it early enough so the Court
will receive it on or before the date stated above.

         You must also mail a copy to:

                DAVID L. STEVENS, ESQ.
                SCURA, WIGFIELD, HEYER,
                STEVENS & CAMMAROTA, LLP
                1599 HAMBURG TURNPIKE
                WAYNE, NJ 07470

         And:

                MARIE-ANN GREENBERG, ESQ., TRUSTEE
                30 TWO BRIDGES ROAD – SUITE 330
                FAIRFIELD, NJ 07004

         Attend the hearing scheduled by the Court in the Order Shortening Time before the

Honorable Vincent F. Papalia in the United States Bankruptcy Court located at 50 Walnut Street,

in the Martin Luther King, Jr. Federal Building in Newark, NJ on the date to be determined by the

Court.

         If you or your attorney do not take these steps, the Court may decide that you do not oppose

the relief sought in the motion or objection and may enter an order granting that relief

         PLEASE TAKE FURTHER NOTICE that oral argument is only requested if the motion

is contested or so directed by the Court; and

         PLEASE TAKE FURTHER NOTICE that the undersigned will rely on the attached

Certification of Counsel.

                                         SCURA, WIGFIELD, HEYER,
                                         STEVENS & CAMMAROTA, LLP
                                         Counsel for Debtor


Dated: March 26, 2019                    _/s/ David L. Stevens
                                         By: David L. Stevens
